DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
**Any reference not considered did not include a name, publication date, and/or publication number.
Claim Objections
Claims 4 and 14-16 are objected to because of the following informalities:
On lines 1-2 of claim 4, “in the second position after the syringe is withdrawn from the second position to the first position” should probably read “in the first position after the syringe is withdrawn from the second position to the first position” because the syringe cannot be retained in the second position if it is already withdrawn to the first position.
On line 3 of claim 14, “to expel fluid” should read “to expel the fluid” to provide a proper antecedent reference.
On line 9 of claim 14, “a first motor” should read “the first motor” to provide a proper antecedent reference.
On line 10 of claim 14, “a second motor” should read “the second motor” to provide a proper antecedent reference.
On line 1 of claim 15, “a cassette” should read “the cassette” to provide a proper antecedent reference.
On line 1 of claim 18, “withdrawal of” should read “withdraw” to correct a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claim(s) 14-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Slate et al. (US 2009/0292246; hereafter Slate).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

In regard to claim 14, Slate discloses a method for injecting a fluid medicament from a syringe (28) into a patient, the method comprising: providing a syringe (28) having a syringe chamber (32) for holding the fluid medicament therein, an injection needle (30) fluidly coupled with the syringe chamber (32), and a plunger (36) slidably mounted for advancement into the syringe chamber to expel fluid medicament therefrom through the injection needle; supporting the syringe (28) on a cassette (12), with the syringe being selectively moveable on the cassette between a first position wherein the injection needle is withdrawn and concealed within the cassette and a second position wherein the injection needle extends from the cassette (see par. [0018]-[0026]); holding the cassette (12) on an injector (14), wherein the injector has a first motor (18) and a second motor (20); operating the first motor (18) to move the syringe on the cassette from the first position to the second position (see par. [0022], [0024]-[0025]); and operating the second motor (20) to advance the plunger (36) into the syringe chamber (32) to expel the fluid medicament when the syringe is in the second position (see par. [0022], [0024]-[0025]).
In regard to claim 15, Slate discloses wherein supporting the syringe (28) on the cassette (12) comprises: supporting the syringe (28) with a sleeve (54) of the cassette (12); and movably supporting the sleeve (54) in a cassette body (56) of the cassette, such that the sleeve is movable to move the syringe between the first and second positions (see par. [0022], [0024]-[0025]).
In regard to claim 16, Slate discloses wherein operating the first motor (18) to move the syringe (28) on the cassette (12) from the first position to the second position comprises engaging a latch mechanism (68a, 68ab, 60, 62) of the cassette holding the syringe in the first position to unlatch the sleeve (54) from the cassette body (see par. [0022], [0024]-[0025]).
In regard to claim 17, Slate discloses wherein the latch mechanism (68a, 68b, 60, 62) includes a first part (68a, 68b) formed on the cassette body (56) and a second part (60, 62) formed on the sleeve (54); and engaging the latch mechanism of the cassette comprises operating the first motor to engage the latch mechanism to uncouple the first part and the second part to unlatch the sleeve from the cassette body (see par. [0022], [0024]-[0025]).
In regard to claim 18, Slate discloses further comprising operating the first motor (18) to withdraw of the syringe (28) from the second position to the first position (see par. [0022], [0024]-[0025]).
In regard to claim 19, Slate discloses further comprising operating the second motor (20) to at least partially withdraw the plunger from the syringe chamber (see par. [0022], [0024]-[0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Slate in view of Ponpairochana et al. (US 2007/0197968; hereafter Pongpairochana).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

In regard to claim 1, Slate discloses a method for injecting a fluid medicament from a syringe (28) into a patient, the method comprising: providing a syringe (28) and a cassette (12 of Figure 4), wherein the cassette (12) has a latch mechanism (68a, 68b, 60, 62) for holding the syringe in position relative to the cassette and the syringe (28) includes a syringe chamber (32) for holding the fluid medicament therein and an injection needle (30) fluidly coupled with the syringe chamber (see at least Figure 2); selectively coupling the cassette (12) with an injector (14), wherein the injector has a first motor (18) at least selectively operably engageable with the latch mechanism for selectively latching and unlatching the syringe from the cassette (see par. [0022], [0024]-[0025]), and at least selectively operably engageable with the syringe (28) for moving the syringe in an unlatched state between a first position wherein the injection needle is withdrawn and concealed within the cassette and a second position wherein the injection needle extends from the cassette (see par. [0022], [0024]-[0025]), and a second motor (20) at least selectively operably engageable with the syringe for expelling the fluid medicament from the syringe when the syringe is in the second position (see par. [0022], [0024]-[0025]), and activating the injector to perform a duty cycle for an injection of the fluid medicament from the syringe (a duty cycle is considered a complete injection and withdrawal of the cassette; see par. [0022], [0024]-[0025]).
Slate fails to expressly discloses a computer configured to control the first and second motors.
In a similar art, Pongpairochana discloses a computer (electronic control unit 6; see Figure 12) configured to control the first (53) and second motors (43).  The computer (6) receives signals from various elements of the device and supplies control signals for the dual motors (53, 43) (see at least par. [0065]-[0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Slate with the computer of Pongpairochana to provide automated control means for operating the injection device.
In regard to claim 2, Slate teaches wherein activating the injector (14) to perform the duty cycle comprises controlling the first motor (18) for movement of the syringe (28) in the unlatched state at a predetermined speed from the first position to the second position (see par. [0022], [0024]-[0025]; the movement of the syringe corresponds to a predetermined speed).
In regard to claim 3, Slate teaches wherein activating the injector (14) to perform the duty cycle further comprises controlling the first motor (18) for withdrawal of the syringe from the second position to the first position (see par. [0022], [0024]-[0025]).
In regard to claim 4, Slate teaches further comprising engaging the latch mechanism (68a, 68ab, 60, 62) to fixedly hold the syringe in the second position after the syringe is withdrawn from the second position to the first position (see par. [0022], [0024]-[0025]).
In regard to claim 5, Slate fails to expressly disclose wherein controlling the first motor for movement of the syringe in the unlatched state at the predetermined speed from the first position to the second position comprises controlling the first motor for movement of the syringe in the unlatched state at a speed of approximately 0.1 to 1 m/s from the first position to the second position.
Pongpairochana not expressly disclose wherein the predetermined speed for advancement of the syringe from the first position to the second position is approximately 0.1 to 1 m/s. However, applicant has not shown or disclosed that the recited speed is critical to the overall invention.  Pongpairochana does teach that the speed at which the liquid medication is delivered can be selected using set-up buttons (9) and displayed on display (8) (Paragraph [0087]). 
It would be within the skill of one of ordinary skill in the art at the time of the invention to select a predetermined speed for advancement of the syringe from the first position to the second position to be approximately 0.1 to 1 m/s if the patient being treated and/or the medication being delivered dictacted that such a speed is necessary.  Pongpairochana teaches the structures required to set and deliver drugs at such a speed.
In regard to claim 6, Slate teaches wherein the syringe (28) further includes a plunger (36) slidably mounted for advancement into the syringe chamber (32) to expel fluid medicament therefrom through the injection needle (30), and the second motor (20) is at least selectively operably engageable with the plunger for expelling the fluid medicament from the syringe when the syringe is in the second position (see par. [0022], [0024]-[0025]).
In regard to claim 7, Slate teaches wherein activating the injector to perform the duty cycle comprises controlling the second motor (20) for advancement of the plunger (36) into the syringe chamber (32) for expelling the fluid medicament from the syringe (see par. [0022], [0024]-[0025]).
In regard to claim 8, Slate teaches wherein controlling the second motor (20) for advancement of the plunger (36) into the syringe chamber (32) comprises controlling the second motor (20) for advancement of the plunger (36) into the syringe chamber (32) with a predetermined force at a predetermined rate for expelling the fluid medicament from the syringe (see par. [0022], [0024]-[0025]; the movement of the piston corresponds to a predetermined speed).
In regard to claim 9, Slate teaches wherein activating the injector (14) to perform the duty cycle comprises controlling the second motor (20) to at least partially withdraw the plunger from the syringe chamber (see par. [0022], [0024]-[0025]).
In regard to claim 10, Slate fails to expressly disclose “further comprising monitoring a contact signal generated by a skin sensor mounted on the injector adjacent an orifice that allows for extension of the injection needle from the cassette to determine when the orifice is positioned against the skin of the patient” as is recited.
In a similar art, Pongpairochana et al. discloses wherein the disposable cassette is formed with an orifice (opening at bottom of cartridge holder 82, Fig. 23) to allow for extension of the injection needle from the disposable cassette, and the system further comprises a skin sensor (68, Fig. 12) mounted on the injector (on bottom wall 15, Fig. 1) adjacent the orifice (via side 11) to generate a contact signal whenever the orifice is positioned against the skin of the patient.  The skin sensor gives the system consent to start the injection to ensure the system is positioned on the patient’s skin (see par. [0069] and [0085]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Slate with the skin sensor of Pongpairochana in order to provide a means for ensuring patient skin contact at the beginning of an injection.
In regard to claim 11, Slate teaches further comprising slidingly mounting a sleeve (54) of the cassette (12) to a cassette body (56), such that the sleeve (54) is selectively movable relative to the cassette body (56) between a first position and a second position; and wherein engaging the syringe (28) with the cassette (12) comprises fixedly mounting the syringe to the sleeve (54) for movement therewith (see par. [0022], [0024]-[0025]).
In regard to claim 12, Slate teaches wherein the latch mechanism includes a first part (68a, 68b) formed on the cassette body (56) and a second part (60, 62) formed on the sleeve (54); and activating the injector (14) to perform the duty cycle comprises controlling the first motor (18) to engage the latch mechanism to uncouple the first part and the second part to unlatch the sleeve from the cassette body (see par. [0022], [0024]-[0025]).
In regard to claim 13, Slate teaches wherein the first part comprises a detent (70a, 70b) formed on the cassette body (56) and the second part comprises a protrusion (60, 62) formed on the sleeve (54); and controlling the first motor (18) to engage the latch mechanism comprises controlling the first motor to engage the detent to unlatch the protrusion from the detent (see par. [0022], [0024]-[0025]).
In regard to claim 20, Slate fails to expressly disclose “further comprising monitoring a contact signal generated by a skin sensor mounted on the injector adjacent an orifice that allows for extension of the injection needle from the cassette to determine when the orifice is positioned against the skin of the patient” as is recited.
In a similar art, Pongpairochana et al. discloses wherein the disposable cassette is formed with an orifice (opening at bottom of cartridge holder 82, Fig. 23) to allow for extension of the injection needle from the disposable cassette, and the system further comprises a skin sensor (68, Fig. 12) mounted on the injector (on bottom wall 15, Fig. 1) adjacent the orifice (via side 11) to generate a contact signal whenever the orifice is positioned against the skin of the patient.  The skin sensor gives the system consent to start the injection to ensure the system is positioned on the patient’s skin (see par. [0069] and [0085]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Slate with the skin sensor of Pongpairochana in order to provide a means for ensuring patient skin contact at the beginning of an injection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 8,052,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783